DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.	The disclosure is objected to because of the following informalities: the abbreviation “IPF” in para. [0007] (page 3) is not previously defined.  
Appropriate correction is required.
Claim Objections
3.	Claim 4 is objected to because of the following informalities:  “comprising” in line 4 is a typographical/grammatical error, and should be amended to “comprising:”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 is directed to “[a] system for...”, which is stated in the preamble of the claim.  However, the body of claim 1 recites functional steps of a process or method.  It 
Claim 1 recites “a fluid flow pathway” in line 7, “the pathway” in lines 8 and 9, and another “a fluid flow pathway” in line 11.  It is not clear whether these pathways are the same or different.  If “a fluid flow pathway” in line 7 is different as “a fluid flow pathway” in line 11, then Examiner suggests amending these phrases to “a first fluid flow pathway” in line 7 and “a second fluid flow pathway” in line 11.
	Claim 1 recites "the central longitudinal axis" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  
	Claims 2-7 are rejected due to their dependency to claim 1.
Claim 4 recites “software”, Claim 5 recites “the software” in line 1, and Claim 6 recites "the software" in line 1.  There is insufficient antecedent basis for these limitations in claim 1.  Please note, in amending claims 4-6, that a claim comprising positive recitation of “software” may be rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  MPEP 2106(I) states:
Non-limiting examples of claims that are not directed to one of the statutory categories: … 
iv. a computer program per se,Gottschalk v. Benson, 409 U.S. at 72, 175 USPQ at 676-77;…  
A claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. Such claims fail the first step (Step 1: NO) and should be rejected under 35 U.S.C. 101, for at least this reason.”.  See MPEP 2106(I)). 

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
9.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Truitt et al, U.S. Patent No. 6,915,705 B1 (“Truitt”), in view of Braun et al, U.S. Patent Application Publication No. 2004/0074304 A1 (“Braun”).
As to Claim 1, Truitt teaches the following:
A [method of] remotely delivering the contents of a pulmonary treatment or rehabilitation program to an individual, the digital treatment or rehabilitation program [method] comprised of:
providing a spirometer (“flow sensor”) 50 for sensing fluid flow from an individual breathing through the spirometer 50 (“the present invention contemplates using flow sensor 50 in a pressure support system, such as that shown in FIG. 1, or in a spirometer”, see col. 4, ll. 47-49), the spirometer 50 comprising
a tubular housing (“housing”) 52 having an open first end (“a first end at first housing portion 54”) and an open second end (“a second end at second housing portion 56”) (see col. 4, ll. 54-56), the housing 52 defining
a fluid flow pathway extending between the first end and the second end (“A main channel 58 is defined along a longitudinal axis 60 of the housing and extends through the housing.”, see col. 4, ll. 52-54),
first port”) 68 along the pathway and through which fluid flow enters (“As perhaps best shown in FIG. 7, first and second ports 68 and 70 provide a fluid communication between a sensor element 72 and main channel 58.”, see col. 5, ll. 24-26), and
a second opening (“second port”) 70 longitudinally spaced along the pathway from the first opening 68 and through which fluid flow enters (see col. 5, ll. 24-26),
a flow chamber (the combined structure of “first chamber 86” and “second chamber 88”) 86/88 (see fig. 7) defining a fluid flow pathway and disposed within the housing 52 between the first opening 68 and the second opening 70 (see fig. 7), the flow chamber 86/88 including an elongated resistive element (“flow resistive element”) 74 along the central longitudinal axis (“longitudinal axis”) 60 of the flow chamber 86/88 for defining a flow passage through the flow chamber 86/88 between the resistive element 74 and the inner surface of the flow chamber 86/88 (see fig. 7), 
wherein the flow chamber 86/88 conditions fluid flow for accurate sensing of the flow over a range of fluid flow through the housing 52 (“In a preferred embodiment of the present invention, the first and second ports are disposed in the same side of the housing, i.e., on the same side of the longitudinal axis, and have the same general configuration to ensure an accurate flow measurement. ”, see col. 5, ll. 35-44), and
a pressure sensor (“sensor element”) 72 disposed within the housing 52, the pressure sensor 72 in fluid communication with the first opening 68 and the second opening 70 for sensing a pressure differential between the first opening 68 and the second opening 72 and producing an electric signal in response to fluid flow through the housing 52 (“Sensor element 72 is any conventional device for measuring flow, such as a mass flow sensor or a differential pressure sensor. First port 68 provides a fluid communication between sensor element 72 and main channel 58 on a first side of a flow resistive element 74, and second port 70 provides a fluid communication between sensor element 72 and main channel 58 on a second side of flow resistive element 74 opposite the first side.”, see col. 5, ll. 26-34); 
breathing into the spirometer by exhaling or inhaling for flowing fluid through the spirometer from the first end to exit the second end (“Housing 52 includes a first end at first housing portion 54 and a second end at second housing portion 56 that are sized, configured and arranged to couple to a patient circuit in a pressure support system so that ”, see col. 4, ll. 54-61);
sensing flowing fluid within the spirometer to provide flow data according to the fluid flow (“Typically, a flow sensor 46 is provided to measure a rate at which the breathing gas flows within conduit 36. It is also known to provide a pressure sensor 48 that detects the pressure of the gas in the patient circuit or at the patient.”, see col. 1, ll. 60-63);
evaluating lung function according to the flow data (“A conventional pressure support system typically includes an input/output interface device 50, such as a keypad and/or display, for communicating, information, data and/or instructions between the user and control unit 44”, see col. 1, l. 66, to col. 2, l. 2; and “the present invention contemplates using flow sensor 50 in a pressure support system, such as that shown in FIG. 1, or in a spirometer”, see col. 4, ll. 47-49).
In regards to the limitation “wherein the electric signal has a magnitude that corresponds with the rate of fluid flow through the housing and a sign that corresponds with the directionality of fluid flow through the housing”, Truitt does not explicitly teach this further limitation of the electrical signal.  However, this feature is well-known as being inherent to an electrical signal generated by a pressure differential not obviousness of the electric signal having a magnitude and a sign as claimed, Heinonen, U.S. Patent No. 6,681,643 B2, discloses that, in discussing conventional types of flow sensor in the Background of the Invention section of the patent, “In one type of flow sensor commonly used to measure breathing gas flow rates, a flow restricting element is placed in the patient limb or other conduit. A pressure drop proportional to the gas flow rate is generated across the flow restrictor. Gas pressure sensing ports may be provided upstream and downstream of the flow restricting element and the pressure drop across the restrictor is measured by a differential pressure sensor. The differential pressure sensor can also determine, from the relative magnitudes of the pressures used in measuring the pressure drop, the direction of gas flow in the conduit.”, see col. 1, l. 65, to col. 2, l. 8.  See also Greer, U.S. Patent No. 3,593,576 A, claim 1; and Jaffe, U.S. Patent Application Publication No. 20150320949 A1, para. [0033]). 
Truitt does not teach the following:
using the lung function results to tailor specific, multi-media knowledge modules to the individual.
However, Braun teaches the following: 
using the lung function results to tailor specific, multi-media knowledge modules (“multimedia converter”) to the individual (“A further embodiment of the invention is an instrument that conducts a test protocol on a test subject. The test protocol comprises an output by the ”, see para. [0015]).
Thus, it would have been obvious for one of ordinary skill in the art at the time the present application was effectively filed to modify Truitt’s method to include “multimedia converter”, as taught by Braun, because Braun suggests that the multimedia feature can be applied to spirometers (see Braun, “Although the following discussion primarily addresses embodiments of the present invention employed for an audiometer, the embodiments have varied application in a wide variety of medical and diagnostic instrumentation. All those applications are intended as included within the scope of the invention.” in para. [0026], and “Other medical and diagnostic instrumentations include a spirometer for measuring lung capacity,…” in para. [0003]).
As to Claim 2, Braun teaches the following:
.
10.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Truitt et al, U.S. Patent No. 6,915,705 B1 (“Truitt”), in view of Braun et al, U.S. Patent Application Publication No. 2004/0074304 A1 (“Braun”), as applied to claim 1 above, and further in view of Brooker et al., U.S. Patent No. 6,269,810 B1 (“Brooker”).
As to Claim 3, Truitt in view of Braun teaches the subject matter of claim 1 above.  Truit in view of Braun does not teach the following:
wherein medication dosing regimens are automatically or manually monitored.  
However, Brooker teaches the following: 
medication dosing regimens are automatically or manually monitored (see “Again, it is to be emphasized that in addition to the automatic dosing described herein, the present invention also encompasses manual dosing of the drug, for example by a nurse or technician activating a trigger mechanism, based on the breathing cycle of the patient.” in col. 14, ll. 13-17; and see col. 14, l. 21, to col. 15, l. 48).
Thus, it would have been obvious for one of ordinary skill in the art at the time the present application was effectively filed to modify Truitt’s method to include automatic or manual dosing based on the breathing cycle of the patient, as taught by Brooker, in order to “… provide a pulmonary dosing system for supplying to a ” (see Brooker, col. 2, ll. 6-9).
11.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Truitt et al, U.S. Patent No. 6,915,705 B1 (“Truitt”), in view of Braun et al, U.S. Patent Application Publication No. 2004/0074304 A1 (“Braun”), as applied to claim 1 above, and further in view of Manice et al., U.S. Patent Application Publication No. 2015/0112707 A1 (“Manice”).
As to Claim 4, Truitt in view of Braun teaches the subject matter of claim 1 above.  Truit in view of Braun does not teach the following:
wherein software linked to spirometer provides a virtual avatar with whom the individual interacts.
However, Manice teaches the following: 
software linked to spirometer provides a virtual avatar with whom the individual interacts (see “FIGS. 7-14 illustrate screens which may be presented to the user during operation of the system. In a preferred embodiment, the application employs an avatar "Hero" interface that communicates through automated (but intelligent) messaging responsive to particular user adherence and response rates.” in para. [0062]; and see “FIG. 10 shows an example of a home screen when the application is thereafter loaded, with notations of missed, taken and scheduled puffs, and a statement of the overall compliance record and achievement of incentives. The home screen of FIG. 10, like most screens, displays the avatar "Hero", and ” in para. [0064]).
Thus, it would have been obvious for one of ordinary skill in the art at the time the present application was effectively filed to modify Truitt’s method to include software that provides a virtual avatar, as taught by Manice because of the following advantage (see Manice, para. [0080]):
By tracking these lung function measurements over time, trends can be identified. Response to different inhaler treatment regimens could be seen, deterioration of lung function suggesting imminent respiratory event could be spotted, and predictive modeling could be used with all available data to predict potential future events/issues more reliably and provide appropriate messages to the patient and/or healthcare support to prevent such events.

Furthermore, Truitt, Braun and Manice are directed to spirometers.
As to Claim 5, Truitt in view of Braun teaches the subject matter of claim 1 above.  Truit in view of Braun does not teach the following:
wherein the software linked to the spirometer provides secure chat messaging, phone calls, or telehealth conferencing between the individual and any healthcare professional.

software linked to the spirometer provides secure chat messaging, phone calls, or telehealth conferencing between the individual and any healthcare professional (see “Pressing the Emergency Call icon can initiate an emergency communication, which can be a telephone call, SMS or other text message, email, etc., to a physician or other healthcare professional, a caregiver or other emergency contact person.” in para. [0066]).
Thus, it would have been obvious for one of ordinary skill in the art at the time the present application was effectively filed to modify Truitt’s method to include software that provides “can initiate an emergency communication, which can be a telephone call, SMS or other text message, email, etc., to a physician or other healthcare professional, a caregiver or other emergency contact person”, as taught by Manice, in order for a physician or other healthcare professional to respond to an emergency event involving the user.
12.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Truitt et al, U.S. Patent No. 6,915,705 B1 (“Truitt”), in view of Braun et al, U.S. Patent Application Publication No. 2004/0074304 A1 (“Braun”), as applied to claim 1 above, and further in view of Roe et al., U.S. Patent Application Publication No. 2002/0156654 A1 (“Roe”).
As to Claims 6 and 7, Truitt in view of Braun teaches the subject matter of claim 1 above.  Truit in view of Braun does not teach the following:

wherein the virtual community support groups are able to communicate via secure group chat messaging, phone calls, or telehealth conferencing.
However, Roe teaches the following: 
software linked to the spirometer identifies and groups similar patients into virtual rehabilitation communities or virtual community support groups based on geopositional location, disease severity, track record of using the device, personality preferences, or any combination thereof (see “In other embodiments of the present invention, the data for an individual is compared to population data. Such data may include either the entire dataset, selected portions of the dataset, or individual points from the dataset. Comparing data for a variety of health parameters to population data is significant in order to determine how far the individual's health parameters are from established baselines or from similar groups of individuals. Population data may include all humans for which data is available or specific subgroups of the overall population particularly relevant to the individual.” in para. [0051]);
wherein the virtual community support groups are able to communicate via secure group chat messaging, phone calls, or telehealth conferencing (see “In ” in para. [0066]).
Thus, it would have been obvious for one of ordinary skill in the art at the time the present application was effectively filed to modify Truitt’s method to include software to compare individual’s data to a population and determine specific subgroups and query a specific subgroup by an the individual, as taught by Roe, in order to see “advice or information regarding potential causes, remedies, services, and the like to allow them to develop an improved personal care plan” (see Roe, para. [0066]).
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        02/12/2021